1    LightGabler
     By: Glenn J. Dickinson (SBN 159753)
2
           gdickinson@lightgablerlaw.com
3    760 Paseo Camarillo, Suite 300                                                       JS-6
     Camarillo, CA 93010
4    (805) 248-7208
5    (805) 248-7209 (fax)

6 Attorneys for Plaintiff
  LOS TOROS MEXICAN RESTAURANT,
7
  INC.
8
                                      UNITED STATES DISTRICT COURT
9
                                    CENTRAL DISTRICT OF CALIFORNIA
10

11    LOS TOROS MEXICAN                                                Case No. 2:19-cv-06719 RGK (JEMx)
      RESTAURANT, INC., a California
12
      corporation,
13                                                               ORDER ON JOINT STIPULATION
                                                      Plaintiff, FOR DISMISSAL WITH
14                                                               PREJUDICE
                         vs.
15

16    THE TOROS MEXICAN BAR &
      GRILL, INC., an Indiana corporation;
17    THE TOROS MEXICAN BAR &                                          District Judge:   R. Gary Klausner
      GRILL 2, INC., an Indiana                                                          Dept.: 850 (Roybal)
18    corporation; ALFREDO                                             Magistrate Judge: John E. McDermott
      MELENDEZ, an individual;                                                           Dept.: 640(Roybal)
19
      RIGOBERRTO MELENDEZ, an
20    individual; ENRIQUE MELENDEZ,                                    Complaint Filed:   08/02/2019
      an individual; and DOES 1 through                                Trial Date:        None Set
21    10, inclusive,
22                                             Defendants.
23

24            WHEREAS, Plaintiff Los Toros Mexican Restaurant, Inc., a California

25   corporation (“Plaintiff”), on one hand, and Defendants The Toros Mexican

26   Bar & Grill, Inc., The Toros Mexican Bar & Grill 2, Inc., Alfredo Melendez,

27   Rigoberrto Melendez, and Enrique Melendez, (collectively “Defendants”), on

28   the other hand, stipulated through their respective attorneys of record,

     #ORDER RE JOINT ST P.DOCXORDER RE JOINT ST P.DOCX [LOS TOROS – INDIANA]    ORDER ON STIPULATION FOR
     DISMISSAL WITH PREJUDICE
1    pursuant to Federal Rule of Civil Procedure Rule 41(a)(2) that all claims and
2    demands asserted by Plaintiff in this action shall be dismissed with
3    prejudice; and
4             WHEREAS, it appears to the Court that the terms of the stipulation
5    appear proper, and upon good cause showing,
6             IT IS HEREBY ORDERED that all claims and demands asserted by
7    Plaintiff in this action shall be and hereby are dismissed with prejudice.
8             IT IS HEREBY ORDERED each party to bear its own costs and
9    attorney’s fees.
10

11

12
     Dated: January 15, 2020                                       UNITED STATES DISTRICT COURT

13                                                        By:
14
                                                                   U.S. District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   3
     #ORDER RE JOINT ST P.DOCXORDER RE JOINT ST P.DOCX [LOS TOROS – INDIANA]   ORDER ON STIPULATION FOR
     DISMISSAL WITH PREJUDICE
1                                            CERTIFICATE OF SERVICE
2
  The undersigned hereby certifies that on the 10th day of January, 2020, I
3 presented the foregoing ORDER ON JOINT STIPULATION FOR
  DISMISSAL WITH PREJUDICE to the Clerk of the Court for filing and
4 uploading to the CM/ECF system.

5           I am employed in the County of Ventura, State of California. I am over the age of
     18 and not a party to the within action; my business address is: 760 Paseo Camarillo,
6    Suite 300, Camarillo, California 93010.
7           I served the foregoing document on the interested parties in this action by placing
8    a true copy thereof enclosed in a sealed envelope addressed as follows:

9      David F. Brown, Esq.                                              Attorneys for Defendants
       Corbett Steelman & Specter
10     18200 Von Karman Ave., #825                                       The Toros Mexican Bar & Grill, Inc.;
       Irvine, CA 92612-7148                                             The Toros Mexcian Bar & Grill 2,
11
       Ph:     (949) 553-9266                                            Inc.; Alfredo Melendez; Rigoberrto
12     E-Mail: dbrown@corbsteel.com                                      Melendez and Enrique Melendez
13           BY MAIL
14         I deposited such envelope in the mail at Camarillo, California. The envelope
     was mailed with postage thereon fully prepaid.
15
             I caused such envelope to be deposited in the mail at Camarillo, California.
16   The envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with
     the firm's practice of collection and processing correspondence for mailing. Under that
17   practice it would be deposited with the U.S. postal service on that same day with postage
     thereon fully prepaid at Camarillo, California, in the ordinary course of business. I am
18   aware that on motion of the party served, service is presumed invalid if postal cancellation
     date or postage meter date is more than one day after date of deposit for mailing in
19   affidavit.
20    (Federal) I declare that I am employed in the office of a member of the bar of this
                 court at whose direction the service was made.
21
                                                               /s/       Maria Russell
22

23

24

25

26

27

28
                                                                     3
     #ORDER RE JOINT ST P.DOCXORDER RE JOINT ST P.DOCX [LOS TOROS – INDIANA]      ORDER ON STIPULATION FOR
     DISMISSAL WITH PREJUDICE
